Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office action is in response to the communication filed on 12/06/2021. Currently claims 1-12 are pending in the application, with claims 9-12 withdrawn from consideration.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:





Claims 1-8 are rejected under 35 U.S.C.103 as being obvious over Freudenberger et al. (DE 102012214055 A1), hereafter, referred to as “Freudenberger”, in view of Renz (US Patent Application Publication Number 2003/0141282 A1), hereafter, referred to as “Renz”.

Regarding claim 1, Freudenberger teaches in Fig. 2 a method of producing a high-voltage insulator that is produced in this way having at least two axially symmetrical ceramic structural elements, where the structural elements being connected by a metal layer and the length of the structural elements along their axis of symmetry being between 40 mm and 90 mm (para. [0030]). Freudenberger teaches the process of attaching a base material for an equipotential layer between two axially symmetrical ceramic structural elements; disposing the electrically conductive equipotential layer between the two ceramic structural elements; and joining the two ceramic structural elements to form a unitary body along a symmetry axis of a first of the two elements, by teaching first winding a ceramic foil (equivalent to first axially symmetrical ceramic structural element) around a mold element (element 2) in at least one layer (element 3), and coating the outer layer (element 3) of the wound ceramic foil at least partially with a metal (equivalent to an electrically conductive equipotential layer), and repeating the above two steps multiple times such that a blank (element 1) is formed (equivalent to a plurality of axially symmetrical ceramic structural elements are joined in the 

But Freudenberger fails to explicitly teach that two axially symmetrical ceramic structural elements are connected to each other in an end to end configurations along a shared  longitudinal axis direction to form the ceramic insulator and the conductive base material is placed between the two ceramic material.  However, Renz explicitly teaches two axially symmetrical ceramic structural elements are connected to each other in an end to end configurations along a shared  longitudinal axis direction to form the ceramic insulator and the conductive base material being placed between the two ceramic material by teaching in Fig. 1 that the ceramic insulators (elements 63, 64) are connected to each other in a symmetric fashion in the axial longitudinal direction, with the conductive metal piece (element 76) inserted between them, and similarly ceramic insulators (elements 65, 66) are connected to each other in a symmetric fashion in the axial longitudinal direction, with the conductive metal piece (element 77) inserted between them.  Renz also teaches in Fig. 1 a ceramic insulator (vacuum switching tube) as shown in the figure as a contact arrangement which comprises the axially movable contact piece (element 2) and the fixed contact piece (element 3,) these contact pieces being provided with current feed bolts (elements 4 and 5 respectively) (para. [0009]), wherein the contact arrangements comprise of axially movable pieces, along with axially symmetric ceramic structures in a end to end configuration resulting in a the relatively small diameter of the switching chamber (para. [0005]).



Regarding claim 2, Freudenberger teaches that the method comprises  sintering the two ceramic structural elements, wherein joining the two ceramic structural elements takes place at the same time as sintering the two ceramic structural elements by teaching to join the two ceramic structural elements to form a unitary body (equivalent to a plurality of axially symmetrical ceramic structural elements are joined in the direction of their axis of symmetry) by supplying heat (equivalent to joining procedure), and sintering (para. [0010], [0015]) the blank (element 1) by joining procedure and sintering procedure. Moreover, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See ln re Gibson, 39 F .2d 975, 5 USPQ 230 (CCPA 1930).

Regarding claim 3, Freudenberger teaches a method wherein the base material for the equipotential layer comprises at least one of the materials chosen from the group consisting of: 

Regarding claim 4, Freudenberger teaches the method further comprising incorporating the base material for the equipotential layer between two green bodies of the ceramic structural elements by teaching that after depositing the raw material for the ceramic layer and deposition of the metallic layer, the method comprises of a sintering process where the blank is heated to a temperature between 800 °C and 900 °C to form the final ceramic sintered body, which is formed from the raw material deposited body (equivalent to green body) (para. [0010], [0015]).

Regarding claim 5, Freudenberger teaches a method wherein incorporating the base material for the equipotential layer includes a process selected from the group consisting of - dip coating, a thermal spray coat, chemical or physical deposition method, and applying a foil by teaching to carry out the metallization of the ceramic film in a cost effective manner by depositing silver-palladium alloy in a ratio of 75/25 applied to the ceramic layer using a spray coating process (para. [0021]).

Regarding claims 6-7, Freudenberger teaches a method, wherein incorporating the base material for the equipotential layer includes filling into a press mold in an alternating manner 

Regarding claim 8, Freudenberger teaches a method of producing a ceramic insulator, wherein a height of the two ceramic structural elements along the symmetry axis is between 5 mm and 50 mm by teaching to form the film strips with a width of 40-90 mm to form the ceramic green body structure (para. [0030]), which is within the range of the claimed structure.


Responses to Arguments

Applicant’s argument filed on 12/06/2021 for the 103 rejections has been fully considered.  Applicant’s argument with respect to the amended independent claim 1 has been considered, but is not persuasive.  Applicant amended the claim by incorporating the limitation that the two axially symmetrical ceramic structural elements are connected to each other in an end to end configurations along a shared longitudinal axis direction to form the ceramic insulator and the conductive base material is placed in between the two ceramic materials.  

Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.


Conclusion
                        
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742